Citation Nr: 1222778	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1945 to September 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared and testified at a personal hearing in March 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed hearing loss and tinnitus in service as a result of firing .45 caliber guns without the use of hearing protection.  He testified that a single incident of firing guns at a firing range for one hour lead to his development of hearing loss and tinnitus.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration  issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event. 

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request. 

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

The Veteran's service record shows that he served as a photographer's mate.  His duties included documenting missions and participating in the flying of air/sea rescue missions.  He testified that he flew on helicopters and two types of airplanes.  He testified he wore "head gear" on the planes and that they were not overly noisy.  He did not testify as to whether he wore hearing protection during the helicopter flights.  Following service, he went to college for photo-journalism, and became a teacher.  His post-service career also included periodic trips to complete photo-writing assignments.  He denied exposure to hazardous noise post-service.

While the Duty MOS Noise Exposure Listing does not have a Photographer's Mate MOS for the Coast Guard, the listing does provide a U.S. Navy listing for a Photographer's Mate.  This listing shows a low probability of hazardous noise exposure.

The Veteran's service treatment records include his September 1951 separation examination, which included a normal hearing evaluation via a whispered and spoken voice test.

The Veteran has stated he was treated by the Norfolk, Virginia, United States Public Health Service hospital in 1947 for hearing complaints.  As it does not appear that all identified records have been secured, further development is in order.

In March and April 2012, a private audiologist provided letters in support of the Veteran's claims.  In March 2012, she noted that the levels of noise exposure the Veteran reported he was exposed to in service could be a contributor to his current hearing loss.  In April 2012, she wrote "the [Veteran] has had a long history of significant high-frequency sensorineural hearing impairment, probably as a result of noise exposure over the years and while serving in the military."

As the Veteran has provided testimony that he was exposed to hazardous noise in service, and his private audiologist has stated his sensorineural hearing loss may have been caused, in part, by such noise exposure, the Board finds that he must be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79  (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated the Veteran for his hearing loss.  Of particular interest are any treatment records from the Norfolk, Virginia, United States Public Health Service facility where the Veteran reports being treated in 1947; as well as any outstanding records from VA facilities.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records, to specifically include any Public Health Service facility, would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After any records are obtain and associated with the claims file, the Veteran should be scheduled for a VA audiological examination to secure an opinion addressing whether it is at least as likely as not, i.e., is there a 50/50 chance that he has a bilateral hearing loss and/or tinnitus as a result of active service.  The examiner should be informed that the level of probability of hazardous noise exposure in service is "low probability."  The Veteran has testified he had in-service noise exposure as a result of firing .45 caliber guns for one hour without hearing protection, and that he flew aboard helicopters and airplanes.  He has denied post-service hazardous noise exposure.  The examiner should, however, secure a comprehensive postservice occupational noise exposure history.

All indicated tests and studies are to be performed.  The examination must include puretone thresholds and the Maryland CNC speech discrimination test.  Prior to the examination, the claims folder and access to Virtual VA must be made available to the examiner for review.  The examiner must comment on the private audiologist's opinions which were issued in 2012, the Veteran's testimony that his tinnitus and hearing loss have been present since service, and the appellant's September 1951 separation examination.  Any opinion offered must be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



